 



EXHIBIT 10.61

MUTUAL SETTLEMENT AND RELEASE AGREEMENT AND
COVENANT NOT TO SUE

     This Mutual Settlement and Release and Covenant Not to Sue is made by and
between Novo Networks, Inc. (“NNI”) and the Novo Liquidating Trust as successor
in interest to Novo Networks Operating Corp., e.Volve Technology Group Inc, and
AxisTel Communications, Inc. (the “Trust”) (NNI and the Trust are collectively
referred to as “Novo”) and Qwest Communications Corporation (“Qwest”). Qwest and
Novo are referred to herein individually as a “Party,” or collectively as the
“Parties.” The Parties Enter into this Mutual Settlement and Release Agreement
and Covenant Not to Sue (“Agreement”) on this 10th day of December, 2004.

RECITALS

     WHEREAS, disputes have arisen between the Parties regarding the provision
and receipt of telecommunication services, including but not limited to disputes
concerning the Parties’ April 29, 1998 Switched Services Agreement,
September 17, 1998 Carrier Services Agreement, and September 30, 1999 IRU
Agreement as amended; and

     WHEREAS, on July 30, 2001, AxisTel Communications, Inc., Novo Networks
Global Services, Inc.. Novo Networks International Services, Inc., e.Volve
Technology Group, Inc., Novo Networks Operating Corp., and on September 14, 2001
Novo Networks Metro Services, Inc., (collectively, “the Debtors”), filed for
Chapter 11 Bankruptcy protection in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”), Case No. 01-10005 (RJN) (the
“Bankruptcy Proceeding”),

     WHEREAS, on March 13, 2002, the Bankruptcy Court confirmed the First
Amended Joint Chapter 11 Plan filed by NNl and the Debtors (the “Plan”); and

     WHEREAS, Executive Sounding Board Associates, Inc. (“ESBA”) was originally
appointed as the Trustee of the Trust pursuant to the Plan and Rivershore
Advisors, LLC subsequently replaced ESBA, (the “Trustee”).

     WHEREAS, NNI and the Trust (as successor in interest to Novo Networks
Operating Corp., e.Volve Technology Group, Inc., and AxisTel Communications,
Inc.) filed claims against Qwest in Novo Networks, Inc. and the Novo Liquidating
Trust (as successor in Interest to Nova Networks Operating Corp., e.Volve
Technology Group, Inc, and AxisTel Communications, Inc.) vs. Qwest
Communications Corporation and John L. Higgins, Case No. A452142, County of
Clark, State of Nevada (the “Nevada Litigation”); and

     WHEREAS, the Nevada Court ordered that the Parties arbitrate the claims
made against in the Nevada Litigation;

     WHEREAS, Novo subsequently asserted claims against Qwest in American
Arbitration Association (the “AAA”) Matter No. 161 181 00622 02 (the
“Arbitration”); and

     WHEREAS, Qwest filed an administrative claim in the Bankruptcy Proceeding,
which the Trustee disputed, and Qwest sought to set off that claim in the
Arbitration and asserted other

1



--------------------------------------------------------------------------------



 



scheduled or filed claims (together with the disputed administrative claim, the
“Contested Matters”).

     WHEREAS, the Parties desire to avoid the uncertainties, risks and expenses
attendant in the Nevada Litigation and the Arbitration and to compromise, settle
and release the claims by and between the Parties as set forth herein;

     WHEREAS, the Plan provides that any settlement of Nova’s claims against
Qwest must be approved by NNI and the Trustee;

     WHEREAS, the Trustee and NNI have approved the settlement set forth herein;

     NOW, THEREFORE, in consideration of the mutual promises and covenants
provided herein, and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the Parties agree as follows:

AGREEMENT

     1. Payment

     Within seven (7) days after the execution of this Agreement by the Parties,
Qwest shall pay NNI, on behalf of itself and the Trust, One Million One Hundred
Fifty Thousand and 00/100 Dollars ($1,150,000.00) by wire transfer to:

JP Morgan Chase Bank
2200 Ross Avenue
Dallas, Texas 75201
ABA: #########
Account: ###-###-#####

     a. Novo believes that the payment set forth herein is intended to be a
contemporaneous exchange for new value provided by Novo.

     2. Dismissal with Prejudice

     Novo hereby acknowledges the sufficiency of the payment and consideration
outlined in Paragraph 1 of this Agreement. Within five (5) days after payment of
the amount outlined in Paragraph 1 of this Agreement, the Parties will file a
Stipulated Motion to Dismiss the Nevada Litigation, with prejudice, and will
inform the AAA that the Arbitration has been finally settled with each party to
pay its own costs and attorney fees.

     3. If Bankruptcy, Approval is Necessary

     Novo represents and warrants that the Plan provides that Bankruptcy Court
approval is unnecessary to effectuate the Agreement. To the extent that
Bankruptcy Court approval of the Agreement is necessary, Qwest’s obligation to
make the payment identified in paragraph 1 of the Agreement to Novo shall be
suspended until five (5) days after Bankruptcy Court approval is obtained, or if
payment has already been made, Novo shall immediately deposit any funds from

2



--------------------------------------------------------------------------------



 



Qwest paid pursuant to paragraph 1 into the registry of the Bankruptcy Court
until approval is obtained.

     4. Scope of Agreement

     The Parties intend that this Agreement resolve all charges, amounts,
disputes, damages, obligations, rights, controversies, refunds, complaints,
demands and other claims, known or unknown, billed or unbilled, discoverable or
undiscoverable, and/or fixed or contingent, that any Party has or may have
against the other Party including, but not limited to, those arising under,
relating to, or that were asserted or could have been asserted by NNI, the
Debtors, the Trust, the Trustee and Qwest or any of their respective parent,
subsidiary, or affiliated companies, in the Bankruptcy Proceeding, in the Nevada
Litigation, or in the Arbitration (collectively, the “Claims and Demands”). The
parties agree that the scope of this agreement and the releases contained herein
shall not include matters involving the Trustee and Qwest not relating to the
Claims and Demands.

     5. Novo’s Release of Claims and Demands

     For and in consideration of the performance by Qwest of its obligations
under this Agreement and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, NNI, and the Trustee on behalf
of the Trust, and their parent companies, subsidiaries (including without
limitation Novo Networks Global Services, Inc., Novo Networks International
Services, Inc., Novo Networks Metro Services, Inc. and Orix Global
Communications, Inc.), owners, affiliates, predecessors, successors,
shareholders, partners, principals, insurers and assigns and their past, present
and future employees, officers, directors, attorneys, agents and representatives
absolutely, unconditionally, completely, and without reservation, release,
acquit, and irrevocably release and forever discharge Qwest and its parent
companies; subsidiaries, owners, affiliates, predecessors, successors,
shareholders, partners, principals, insurers and assigns and their past, present
and future employees, officers, directors, attorneys, agents and representatives
from and against each and every past, present and future action, claim, demand,
charge, invoice, complaint, petition, right, action, claim, demand, charge,
invoice, liability, damage, loss, expense, obligation, potential action, cause
of action, suit, judgment, offset, or decree in controversy of any kind and
nature whatsoever, at law, in equity or otherwise, whether known or unknown,
foreseen or unforeseeable, discoverable or undiscoverable, or certain or
contingent, that have arisen or might arise in connection with or relating to
the Claims and Demands, or that were or could have been asserted in the Nevada
Litigation, the Bankruptcy Proceeding or the Arbitration.

     a. The foregoing release of Qwest and affiliated parties is contingent
upon: (i) Qwest’s making the payment described in Paragraph 1 above.

     6. Novo’s Release of Higgins

     For and in consideration of the performance by Qwest of its obligations
under this Agreement and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, NNI, and the Trustee on behalf
of the Trust, and their parent companies, subsidiaries (including without
limitation Novo Networks Global Services, Inc., Novo Networks

3



--------------------------------------------------------------------------------



 



International Services, Inc., Novo Networks Metro Services, Inc. and Orix Global
Communications, Inc.), owners, affiliates, predecessors, successors,
shareholders, partners, principals, insurers and assigns and their past, present
and future employees, officers, directors, attorneys, agents and representatives
absolutely, unconditionally, completely, and without reservation, release,
acquit, and irrevocably, release, and forever discharge John L. “Jack” Higgins
and his companies, subsidiaries, affiliates, predecessors, successors,
shareholders, partners, principals, insurers and assigns and their past, present
and future employees, attorneys, agents and representatives from and against
each and every past, present and future action, claim, demand; charge, invoice,
complaint, petition, right, action, claim, demand, charge, invoice, liability,
damage, loss, expense, obligation, potential action, cause of action, suit,
judgment, offset, or decree in controversy of any kind and nature whatsoever, at
law, in equity or otherwise, whether or known or unknown, foreseen or
unforeseeable, discoverable or undiscoverable, or certain or contingent, that
have arisen or might arise in connection with or relating to the Claims and
Demands, or that were or could have been asserted in the Nevada Litigation, the
Bankruptcy Proceeding or the Arbitration.

     a. The foregoing release of Higgins and affiliated parties is contingent
upon: (i) Qwest’s making the payment described in Paragraph I above.

     7. Qwest’s Release

     For and in consideration of the performance by NNI, and the Trustee on
behalf of the Trust, of their obligations under this Agreement and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Qwest, for itself and its parent companies, subsidiaries, owners,
affiliates, predecessors, successors, partners, principals, shareholders,
insurers and assigns and their past, present and future employees, officers,
directors, agents and representatives, fully and finally waives, releases,
acquits and forever discharges Novo individually and collectively, including the
Trust and Trustee, and their parent companies, subsidiaries, owners, affiliates,
predecessors, partners, principals, shareholders, insurers and assigns and their
respective past, present and future employees, officers, directors, attorneys,
agents and representatives from and against each and every past, present and
future action, claim, demand, charge, invoice, complaint, petition, obligation,
potential action, cause of action, controversy of any kind or nature whatsoever,
at law, in equity or otherwise, whether known or unknown, foreseen or
unforeseeable, discoverable or undiscoverable, or certain or contingent, that
have arisen or might arise in connection with or relating to the Claims and
Demands, or that were or could have been asserted in the Nevada Litigation, the
Bankruptcy Proceeding or the Arbitration.

     a. If for any reason the release of Qwest and its affiliated parties set
forth in paragraph 5 above does not become effective, the foregoing release of
NNI and the Trustee and affiliated parties will also not become effective.

     8. Covenant not to Sue

     Except as it relates to the enforcement of this Agreement, the Parties
agree not to institute, cause to be instituted, or participate in any way in the
institution of any litigation, proceeding, or other action against any Party in
which liability is sought in any way to be

4



--------------------------------------------------------------------------------



 



predicated upon the Claims and Demands, or any other claims that were or could
have been asserted in the Nevada Litigation, the Bankruptcy Proceeding, or the
Arbitration.

     9. Confidentiality and Non-Disparagement

     The Parties agree that they shall keep in strict confidence the terms and
amount of this Agreement and settlement discussions related thereto. The Parties
shall not reveal this confidential information to any other person, except as
required by law or order of the court or other government authority, or as is
reasonably necessary to be disclosed to the Parties’ accountants, tax advisors,
investors, potential investors, or attorneys. The Parties further agree that if
they receive a subpoena, summons or request to reveal this confidential
information, then the Party shall promptly notify the other Party of the
subpoena, summons, or request. The Parties expressly acknowledge that the
purpose of this notice and requirement is to provide the non-receiving Party
with adequate opportunity to oppose any subpoena, summons, or request. If any
Party initiates an enforcement action relating to the terms and conditions of
this Agreement, the Parties agree that they will jointly request that everything
the Parties file with the court regarding the enforcement case remain sealed
from the public. The Parties, further agree that they shall not in writing,
orally, or electronically publish or divulge publicly disparaging remarks about
one another. These Confidentiality and Non-Disparagement Provisions are
contractual consideration and not mere recitals. Notwithstanding anything to the
contrary in this Agreement, the Parties acknowledge and agree that NNI will have
the unconditional right to disclose in its filings with the United States
Securities and Exchange Commission such information about this Agreement as may
be required, in NNI’s sole and reasonable discretion, to satisfy its duties and
obligations under applicable securities laws. Notwithstanding the above, the
parties agree that the Trust may file in the Bankruptcy Court and serve a notice
referencing the existence of the settlement but not the terms thereof. In
addition, the parties agree that the Trustee may file with the Bankruptcy Court
and provide to the Office of the United States Trustee a report which will
include the Trustee’s receipt of the settled amount.

     10. No Admission of Liability or Wrongdoings

     Nothing in this Agreement shall constitute or be construed as an admission
of liability on behalf of any of the Parties as to the validity of any of the
claims, defenses, or allegations made against the other, or shall be admissible
in any court, administrative agency, or tribunal for any purpose whatsoever,
with the sole exception of any proceeding to enforce or interpret the terms of
this Agreement.

     11. Warranty of Capacity to Execute Release

     The Parties represent and warrant that no other persons or entities have or
have had any interest in the claims, demands, obligations, or causes of action
referenced in this Agreement, and that the Parties have the sole right and
exclusive authority to execute this Agreement. The Parties further represent and
warrant that they have the right and authority to agree to this settlement and
the releases contained herein and have agreed to this settlement after careful
consideration of its merits and after consultation with their attorneys. The
Parties further represent and warrant that they have not sold, assigned,
transferred, conveyed, or otherwise disposed of any of the claims, demands,
obligations or causes of action referenced in this

5



--------------------------------------------------------------------------------



 



Agreement or released herein. The Parties and their attorneys represent and
warrant that each Party is competent to agree to this settlement. The Parties
warrant, if applicable, that all necessary corporate actions, notices, or
elections have been taken to authorize execution of this Agreement.

     12. Voluntarily Entered

     Each Party represents and warrants that this Agreement is fair and is
executed voluntarily and by such Party with full knowledge of the consequences
and implications of the obligations contained herein. Each Party also represents
and warrants that such Party has had the opportunity to be represented by
counsel of its choice throughout the negotiations which preceded that execution
of this Agreement, and in connection with the preparation and execution of this
Agreement, and that each Party has carefully and thoroughly reviewed this
Agreement in its entirety.

     13. No Representation as to Tax Consequences or Other Matters

     The Parties execute this Agreement without reliance upon any statements or
representations by the other Parties or their attorneys concerning the nature
and extent of any legal liability, tax consequences, bankruptcy impact, or any
other matter except as contained in this Agreement.

     14. Litigation and Arbitration Expenses

     The Parties understand and agree that each Party shall bear its own
attorney fees and costs arising from the actions of its own counsel in
connection with this Agreement, the Nevada Litigation, the Bankruptcy Proceeding
and/or the Arbitration.

     15. Binding Effect

     The terms and conditions contained in this Agreement shall inure to the
benefit of, and be binding upon, the respective successors, assigns, insurers,
heirs, survivors, and personal representatives of the Parties.

     16. Applicable Law, Jurisdiction, Venue, and Arbitration

     This Agreement shall be construed under the substantive laws of the State
of New York, without regard to its choice of law rules. The Parties to this
Agreement agree that the place of performance of this contract is Washington,
D.C. Any dispute arising out of this Agreement or any disputes relating to the
claims and disputes or potential claims and disputes at issue in the
Arbitration, the Nevada Litigation or the Bankruptcy Proceeding shall be
resolved by binding arbitration before a single arbitrator in Washington, D.C.
The rules and procedures of the AAA or those of a private arbitrator mutually
selected by the Parties shall be the sole and exclusive procedures for the
resolution of such disputes, except to the extent, if any, that a claim or
dispute must be heard as a matter of law in the Bankruptcy Proceeding.

6



--------------------------------------------------------------------------------



 



     17. Notice

     Notices under this Agreement will be effective if mailed by registered or
certified mail. postage prepaid, or delivered by a nationally recognized
overnight courier, or by facsimile, to the addresses listed below for each
Party, or to such other addresses as any Patty may subsequently designate in
writing.

If to Qwest, to:

Jana Eisinger
Qwest Communications Corporation
1801 California Street, Suite 900
Denver, CO 80202
Facsimile: 303-383-6663

With a copy to:

Timothy R. Beyer
Amy L. Benson
Brownstein, Hyatt & Farber, P.C.
410 17th Street, 22nd Floor
Denver, CO 80202
Facsimile: 303-223-1111

If to Novo, to:

Steven W. Caple
Novo Networks, Inc.
2311 Cedar Springs Road, Suite 400
Dallas, TX 75201
Facsimile: 214-777-4103

Charles M Setzfand
Rivershore Advisors, LLC
As Trustee of the Novo Liquidating Trust
1419 Forest Drive, Suite 205
Annapolis, MD 21403
Facsimile: 410-268-8070

With a copy to:

William A. Brewer III
Bickel & Brewer
1717 Main Street, Suite 4800
Dallas, TX 75201
Facsimile: 214-653-1015

Jeffrey M. Schlerf
The Bayard Firm, P.A.

7



--------------------------------------------------------------------------------



 



222 Delaware Avenue, Suite 900
Wilmington, DE 19801
Facsimile: 302-658-6395

     18. Modifications

     No modification of this Agreement shall be effective unless in writing and
signed by the to this Agreement.

     19. Merger and Integration

     This Agreement contains the entire agreement between the Parties and
embodies and expresses the entire intent of the Parties with regard to the
matters set forth herein, and shall be binding and inure to the benefit of the
employees, former employees, principals, partners, shareholders, officers,
contractors, administrators, agents, personal representatives, successors, and
assigns of each Party. There are no representations or warranties between the
Parties other than those contained within this Agreement related to the matters
herein. There also are no representations or warranties between the Parties
relating to the future provision or receipt of telecommunication services or any
type of future business relationship. This Agreement supersedes, merges and
replaces all prior or contemporaneous understandings, negotiations, offers,
promises, representatives, contracts and agreements between the Parties, to the
extent such prior understandings, negotiations, offers, promises,
representations, contracts and agreements are inconsistent with this Agreement.
Extrinsic evidence is not admissible in any proceeding to vary or contradict the
terms of this Agreement.

     20. Headings

     The headings of the paragraphs in this Agreement are for convenience and
reference only, and shall not affect the meaning or construction of any of the
terms or provisions in this Agreement.

     21. Counterparts

     The Parties agree to sign this Agreement in counterparts.

     22. Faxed Signatures

     The Parties agree that faxed signatures are acceptable.

8



--------------------------------------------------------------------------------



 



     I have read this Agreement, understand the terms used in it and their legal
significance and have executed it voluntarily.

                         
 
                       
 
 
                       
on behalf of Novo Networks, Inc.
 
                       
STATE OF TEXAS
    )  

        )              
COUNTY OF TARRANT
    )  
 
                       
 
  Subscribed and sworn to me this 08 day of December, 2004, by
                    .
 
                       
 
  My commission expires Oct. 19, 2007.
 
                       
 
  Witness my hand and official seal.
 
                       
 
                  /s/ Asantewa Hackshaw
 
                   
 
                  Notary Public
 
                       
[Seal]
                       

9



--------------------------------------------------------------------------------



 



     I have read this Agreement, understand the terms used in it and their legal
significance and have executed it voluntarily.

       
/s/
  Managing Director Rivershore Advisors, LLC  
 
 
Trustee
     

on behalf of Novo Liquidation Trust (as successor in interest to Novo Networks
Operating Corp., e.Volve Technology Group, Inc. and AxisTel Communications,
Inc.)

                     
STATE OF MARYLAND
    )  

        )          
COUNTY OF GRINE ARUNDEL
    )  
 
                   
 
  Subscribed and sworn to me this 7th day of December, 2004, by
                    .
 
                   
 
  My commission expires July 3, 2008.
 
                   
 
  Witness my hand and official seal.
 
                   
 
              /s/ Susan M.K. Best
 
               
 
              Notary Public
 
                   
[Seal]
                   

10



--------------------------------------------------------------------------------



 



     I have read this Agreement, understand the terms used in it and their legal
significance and have executed it voluntarily.

     
/s/     Teresa Taylor
   
 
   
Teresa Taylor
   
Qwest Services Corporation
   
1801 California Street, Suite 900
   
Denver, CO 80202
   

on behalf of Qwest Communications Corporation

                     
STATE OF                     
    )  

        )          
COUNTY OF                     
    )  
 
                   
 
  Subscribed and sworn to me this 10th day of December, 2004, by Teresa Taylor.
 
                   
 
  My commission expires April 30, 2007.
 
                   
 
  Witness my hand and official seal.
 
                   
 
              /s/ Linda Sciez
 
               
 
              Notary Public
 
                   
[Seal]
                   

11



--------------------------------------------------------------------------------



 



         
Approved as to Form:
       
 
       
/s/ John Bickel
       
 
John Bickel II
       
Bickel & Brewer
       
1717 Main Street, Suite 4800
       
Dallas, Texas 75219
       
(214)653-4000
       
 
       
Counsel for Novo
       
 
       
 
Timothy R. Beyer
       
Amy L. Benson
       
Benjamin A. Kahn
       
Brownstein, Hyatt & Farber, P.C.
       
410 17th Street, 22nd Floor
       
Denver, CO 80202
       
(303) 223-1100
       
 
       
Counsel for Qwest
       

12